DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, page 5, third and fourth paragraphs, filed January 25, 2021, with respect to the rejections under 35 U.S.C. § 112 of claims 1-11, 13-18 and 20, have been fully considered and are persuasive.  The rejection of claims 1-11, 13-18 and 20 has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks, page 5, fifth and sixth paragraphs, filed January 25, 2021, with respect to the rejections under 35 U.S.C. § 103(a) of claims 1, 3, 11 and 13-17 have been fully considered and are persuasive.  The rejection of claims 1, 3, 11 and 13-17 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent Number 10,302,968. Although the claims at 

U.S. Patent Application Number 16/385623
U.S. Patent Number 10,302,968
Claim 1
An accommodating contact lens comprising: a central optical reservoir comprising an anterior membrane and a posterior membrane, wherein the anterior membrane comprises a variable thickness profile to decrease aberrations and an outer reservoir fluidically coupled to the central optical reservoir with a channel, wherein the central reservoir comprises an aspheric near vision shape profile, the near vision aspheric shape profile comprising a change in volume when transitioning from a far vision shape to the near vision profile and wherein the change in volume comprises less than a volume of a spherical profile of similar diameter transitioning from a far vision shape profile to a near vision profile.

Claim 2
The accommodating contact lens of claim 1, further comprising a soft contact lens material disposed over the anterior membrane and wherein an index of refraction of the soft contact lens material approximates an index of refraction of the anterior membrane order to inhibit optical effects of the variable thickness profile of the anterior membrane.

Claim 1
An accommodating contact lens comprising: an optical reservoir comprising an anterior membrane and a posterior membrane, an outer reservoir fluidically coupled to the optical reservoir with a channel, wherein the anterior membrane comprises a variable thickness profile to inhibit aberrations, wherein the accommodating contact lens comprises a soft contact lens material disposed over the anterior membrane and wherein an index of refraction of the soft contact lens material approximates an index of refraction of the anterior membrane in order to inhibit optical effects of the variable thickness profile of the anterior membrane.



Claim 16
The accommodating contact lens of claim 1, wherein the optical reservoir comprises an aspheric near vision shape profile, the near vision aspheric shape profile comprising a change in volume when transitioning from a far vision shape profile to the near vision profile and wherein the change in volume comprises less than a volume of a spherical profile of similar diameter transitioning from a far vision shape profile to a near vision profile.



Claims 3, 11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 11-15 of U.S. Patent Number 10,302,968 in view of Kosoburd et al (U.S. Patent Number 5,760,871). 
With regard to dependent claim 3, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein the variable thickness profile comprises a plurality of protrusions arranged to inhibit aberrations.  In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 112), wherein the anterior membrane comprises a variable thickness profile to decrease aberrations (Figure 10A and column 6, lines 20-23), wherein the variable thickness profile comprises a plurality of protrusions arranged to inhibit aberrations (Figure 10A), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
With regard to dependent claim 11, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein the variable thickness profile comprises a continuous profile of varying thickness or an incrementally stepped profile of varying thickness to inhibit aberrations. In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 112), wherein the variable thickness profile comprises a continuous profile of varying thickness or an incrementally stepped profile of varying thickness to inhibit aberrations (column 4, line 37-column 6, line 19), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the contact lens, as claimed by U.S. Patent Number 10,302,968, with the continuous profile of varying thickness or an incrementally stepped profile of varying thickness, as taught by Kosoburd et al, to provide vision correction.
With regard to dependent claim 13, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein one or more of the posterior membrane or the anterior membrane comprises a curved spherical.  In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 
With regard to dependent claim 14, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein the posterior membrane and the anterior membrane each comprise a curved spherical surface defining a meniscus profile  of the inner optical reservoir.  In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 112), wherein the posterior membrane and the anterior membrane each comprise a curved spherical surface defining a meniscus profile of the inner optical reservoir (Figure 10A) in order to provide far vision correction to the user in combination with an anterior surface of the contact lens defining an optical zone (column 8, lines 32-40), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the contact lens, as claimed by U.S. Patent Number 10,302,968, wherein the posterior membrane and the anterior membrane each comprise a curved spherical surface defining a meniscus profile of the inner optical reservoir, as taught by Kosoburd et al, to provide vision correction.

With regard to dependent claim 16, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein a soft contact lens material comprises a thickness extending between an anterior optical surface of the contact lens and an anterior membrane and wherein the thickness varies across the anterior membrane.  In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 112), wherein a soft contact lens material (column 16, lines 9-12) comprises a thickness extending between an anterior optical surface of the contact lens and an anterior membrane and wherein the thickness varies across the anterior membrane (Figure 10A) in order 
With regard to dependent claim 17, although U.S. Patent Number 10,302,968 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, U.S. Patent Number 10,302,968 fails to claim such an accommodating contact lens wherein a soft contact lens material comprises a thickness extending between an anterior optical surface of the contact lens and an anterior membrane and wherein the thickness varies across the anterior membrane in order to correct vision of the user to inhibit optical artifacts related to variations in thickness of the anterior membrane.  In a related endeavor, Kosoburd et al teaches an accommodating contact lens (column 6, lines 30-31) comprising: an optical reservoir (Figure 10A, element 116) comprising an anterior membrane (Figure 10A, element 114) and a posterior membrane (Figure 10A, element 112), wherein a soft contact lens material (column 16, lines 9-12) comprises a thickness extending between an anterior optical surface of the contact lens and an anterior membrane and wherein the thickness varies across the anterior membrane (Figure 10A) in order to correct vision of the user (column 16, lines 18-21 and 26-28) to inhibit optical artifacts related to variations in thickness of the anterior membrane, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the contact lens, as claimed by U.S. Patent Number 10,302,968, wherein a soft contact 

Allowable Subject Matter
Claims 1-11, 13-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed October 27, 2020 and Applicant’s Remarks (page 5, fifth and sixth paragraphs), filed January 25, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
18 February 2021